***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
                 STATE OF CONNECTICUT v.
                  GREGORY L. WEATHERS
                        (AC 41291)
                       Keller, Prescott and Harper, Js.

                                   Syllabus

Convicted by a three judge panel of the crimes of murder, criminal possession
    of a pistol or revolver, and carrying a pistol without a permit, the defen-
    dant appealed. The defendant’s conviction stemmed from his conduct
    in approaching the victim in a construction site and shooting the victim,
    who died from the gunshot wounds. Following the shooting, the defen-
    dant told police he shot the victim to settle a labor dispute. During his
    police interview, the defendant stated he was looking for a job and
    felt that the victim had brushed him aside. The defendant asserted an
    affirmative defense of not guilty by reason of mental disease or defect
    and presented the testimony of two expert witnesses, L and A. L testified
    that at the time of the offense the defendant was suffering from a
    psychotic disturbance that influenced his thinking and behavior, and
    that the defendant had reported that on the morning of the offense he
    experienced auditory hallucinations, delusions and suicidal thinking,
    including a hallucination of flashing lights conveying to him that the
    victim was dangerous and that the defendant should shoot him. L also
    surmised that a psychiatrist at the Department of Correction who had
    suspected that the defendant may have been exaggerating or fabricating
    his symptoms likely had not reviewed the defendant’s hospital records
    wherein he was diagnosed with a psychosis, or conducted any collateral
    interviews. A testified that the sum of the evidence provided a sufficient
    basis to conclude that the defendant lacked substantial capacity to
    control his conduct at the time of the offense. Held:
1. The defendant could not prevail in his claim that the trial court’s rejection
    of his affirmative defense of mental disease or defect was not reasonably
    supported by the evidence:
    a. The defendant’s claim that the court arbitrarily rejected the opinions
    of his experts that he lacked substantial capacity to control his conduct
    within the requirements of the law was unavailing: that court’s decision
    was based on its reasonable assessment of the evidence presented, as
    the court did not merely find that the defendant had failed to prove that
    he lacked substantial capacity to control his conduct as a result of his
    psychosis but, rather, found that the defendant was acting under the
    influence of a multitude of stressful and emotional hurdles in his life
    not of a psychiatric nature, and, therefore, the court, as the finder
    of fact, was entitled to adopt that nonpsychiatric explanation for the
    defendant’s conduct and reject the expert opinions; moreover, given
    the experts’ reliance on the defendant’s own account of his symptoms
    and the events surrounding the shooting, it was reasonable for the court
    to conclude that their opinions were undermined by its finding that the
    defendant intentionally had either embellished or fabricated psychiatric
    symptoms over time, and although L credited the defendant’s explana-
    tion that the victim was dangerous and should be shot, the court found
    that the defendant shot the victim because he felt brushed aside after
    inquiring about employmnet opportunities, not because he was laboring
    under any delusional beliefs, and it reasonably could have found that
    evidence pertaining to L’s understanding of the statutory insanity test
    undermined the value of his opinions; furthermore, the court reasonably
    could have found that A failed to account adequately for the defendant’s
    statements to police after the shooting that he shot the victim to settle
    a perceived labor dispute, and in light of the weight that A placed on
    the seemingly enigmatic nature of the shooting, the court reasonably
    could have found A’s conclusion to be attenuated.
    b. The trial court findings that the defendant shot the victim out of
    frustration and anger, that there was nothing unremarkable, untoward,
    or aberrant about the defendant’s conduct during his police interview
    and that the defendant either fabricated or embellished his symptoms
    were not clearly erroneous and were supported by evidence in the
    record: given the defendant’s preexisting anxiety and depression regard-
    ing his unemployment, his perception of the victim’s response as a slight,
    his characterization of their interaction as a dispute, and his admission
    that he shot the victim to settle this dispute, the court could have found
    that it was that perceived slight, as opposed to a psychotic delusion or
    hallucination, that prompted the defendant to shoot the victim, and the
    fact that there was no direct evidence that the defendant was visibly
    angry did not render the finding that he shot the victim out of frustration
    clearly erroneous; moreover, although, during the police interview, there
    were numerous instances in which the defendant failed to answer the
    questions asked or gave an unresponsive answer, and some of his state-
    ments could be characterized as disorganized, it is not uncommon for
    defendants to not be entirely responsive during a police interview and
    to be reticent to respond to police questioning, and inattention and
    confusion are not necessarily indicative of a mental disease or defect;
    furthermore, the defendant conceded that there was evidence of malin-
    gering in the record, namely, a psychiatrist’s notations in his medical
    records and A’s conclusion in his written evaluation, and his claim that
    a fact finder could not reasonably infer his mental condition at the time
    of the offense from evidence of his mental condition at a subsequent
    time was unavailing, as a defendant’s state of mind may be proven by
    his conduct before, during, and after the offense.
2. The defendant’s claim that the trial court erred as a matter of law in
    rendering an opinion on a matter that required expert testimony was
    unavailing; although expert testimony is of assistance, the ultimate issue
    of sanity, including intent, is decided by the trier of fact, and if expert
    testimony was required, there was expert testimony to support the
    court’s conclusion that although the defendant was suffering from a
    psychosis at the time of the shooting, such psychosis did not impair his
    capacity to control his conduct within the requirements of the law, as
    both expert witnesses testified that a psychosis does not necessarily
    impair an individual’s capacity to substantially control his conduct within
    the requirements of the law, and, therefore, the court reasonably could
    have concluded as it did.
      Argued September 20, 2018—officially released March 19, 2019

                             Procedural History

   Information charging the defendant with the crimes
of murder, criminal possession of a pistol or revolver,
stealing a firearm, and carrying a pistol without a per-
mit, brought to the Superior Court in the judicial district
of Fairfield and tried to a three judge court, Kavanew-
sky, Pavia and E. Richards, Js.; thereafter, the state
entered a nolle prosequi as to the charge of stealing a
firearm; judgment of guilty, from which the defendant
appealed. Affirmed.
  Dina S. Fisher, assigned counsel, for the appellant
(defendant).
  Timothy F. Costello, assistant state’s attorney, with
whom, on the brief, were John C. Smriga, state’s attor-
ney, and Emily D. Trudeau, assistant state’s attorney,
for the appellee (state).
                           Opinion

   HARPER, J. The defendant, Gregory L. Weathers,
appeals1 from the judgment of conviction, rendered
after a trial by a three judge court,2 of murder in violation
of General Statutes § 53a-54a (a), criminal possession
of a pistol or revolver in violation of General Statutes
§ 53a-217c (a) (1), and carrying a pistol without a permit
in violation of General Statutes § 29-35 (a). On appeal,
the defendant claims that (1) the trial court’s rejection
of his affirmative defense of mental disease or defect
was not reasonably supported by the evidence and (2)
the court erred as a matter of law in deciding an issue
without the aid of expert testimony. We disagree and,
accordingly, affirm the judgment of the trial court.
   The court reasonably could have found the following
facts from the evidence presented at trial.3 On the morn-
ing of March 26, 2015, the victim, Jose Araujo, and
several other individuals employed by Burns Construc-
tion were installing an underground gas main on Pond
Street in Bridgeport. Fernando Oquendo, a patrolman
with the Bridgeport Police Department, was working
overtime duty at the construction site and had blocked
off Pond Street near Chopsey Hill Road.4 Around the
time in question, Officer Oquendo had gone to retrieve
coffee for the construction crew, who were in the pro-
cess of backfilling a trench that had been dug along the
side of the road. Matthew Girdzis, one of the crew
members, was seated in a dump truck positioned near
the trench. The victim was standing on the driver’s side
of the truck speaking with Girdzis about where they
should dump the fill material.
   While the victim and Girdzis were talking, the defen-
dant walked into the work zone and approached the
victim. Girdzis had never seen the defendant there
before; he was not an employee of Burns Construction.
The defendant greeted the victim with a seemingly ami-
cable ‘‘fist bump’’ and asked the victim whether the
construction company was hiring. The victim, in turn,
relayed the question to Girdzis. Speaking to the defen-
dant directly, Girdzis suggested that he go to the con-
struction company’s office downtown to fill out an
application and ‘‘see what happens.’’ By all accounts,
there was nothing unusual or remarkable about the
defendant’s demeanor during his initial interaction with
the victim and Girdzis.5 There was nothing to suggest
that any sort of argument or altercation ensued or that
the defendant harbored any animosity toward the victim
or Girdzis. The defendant did not appear to be acting
strangely; he appeared to be rational and to understand
what was being said.
  Following this encounter, the defendant walked
away, seemingly leaving the work zone, but, in fact, he
merely walked around to the other side of the truck
and stood near the passenger side door. Meanwhile,
Girdzis and the victim had begun walking toward the
trench. After a few seconds, the defendant looked up
and down the street and, seeing the street empty, pro-
ceeded to walk back around the truck and reapproach
the victim. In a matter of seconds, the defendant, with-
out saying a word, removed a revolver from his pocket
and shot the victim several times. The victim ultimately
died from gunshot wounds.
  Immediately after the shooting, the defendant began
running up the street, zig-zagging across it several times.
Several of the victim’s coworkers chased the defendant
on foot. The defendant, seeing that he was being pur-
sued, stopped momentarily at a parked pickup truck
and opened its door but then quickly shut it again and
resumed running up the street. The coworkers contin-
ued chasing the defendant until he ran in between
two houses.
   Members of the Bridgeport Police Department soon
arrived on the scene and began canvassing the area.
The defendant eventually was located by Officer Darryl
Wilson, who found the defendant hiding in some tall
bushes in a backyard. Wilson ordered the defendant to
show his hands, at which point the defendant began to
run. Wilson ordered the defendant to stop and again
demanded that he show his hands. The defendant com-
plied. Upon observing the revolver in the defendant’s
hand, Wilson ordered the defendant several times to
drop the weapon and warned the defendant that he was
prepared to shoot if the defendant did not comply. After
repeating this order, the defendant dropped his weapon.
Additional police units arrived a few seconds later, and
the defendant was arrested. As he was being arrested,
the defendant mumbled something to the effect of, ‘‘it’s
all messed up’’ or ‘‘I messed up.’’
    Following his arrest, the defendant was led out from
behind the house and into the street, at which point
Lieutenant Christopher LaMaine heard the defendant
state spontaneously that he had been involved in a
‘‘labor dispute.’’ When approached by LaMaine, the
defendant again claimed that there had been a ‘‘labor
dispute.’’ After advising the defendant of his constitu-
tional rights, which the defendant waived, LaMaine
questioned him. The defendant seemed to have diffi-
culty focusing, putting his thoughts together, and
answering LaMaine’s questions fully, and, at times, he
rambled on incoherently, causing LaMaine to suspect
that the defendant either had a mental illness or was
under the influence of phencyclidine (PCP). Upon fur-
ther questioning, the defendant stated that the victim
was a foreman and was not ‘‘letting anyone out here
work’’ and that he had shot the victim to settle this
dispute.
  The defendant subsequently was transported to the
police station, where he was interviewed by Detective
Paul Ortiz and another detective.6 As Ortiz observed,
there were numerous instances throughout the inter-
view where the defendant either entirely failed to
respond to questions or gave less than responsive
answers, and some of his statements seemed disorga-
nized. Given his interactions with the defendant, Ortiz
thought it was appropriate to have him evaluated at a
hospital for possible mental health or drug problems.
Nevertheless, the defendant appeared to understand
the detectives’ questions. He admitted to shooting the
victim and expressed remorse for it. He stated that he
had been looking for a job and felt that the victim
had ‘‘brushed [him] off.’’ Following the interview, the
defendant was transported to Bridgeport Hospital for
evaluation and, the next day, was remanded to the cus-
tody of the Commissioner of Correction. Additional
facts will be set forth as necessary.
   The defendant subsequently was charged with, inter
alia,7 murder, criminal possession of a firearm, and car-
rying a pistol without a permit. The defendant elected to
be tried by a three judge court and raised the affirmative
defense of mental disease or defect pursuant to General
Statutes § 53a-13 (a), otherwise known as the insanity
defense. ‘‘This defense has both a cognitive and a voli-
tional prong. . . . Under the cognitive prong [of the
insanity defense], a person is considered legally insane
if, as a result of mental disease or defect, he lacks
substantial capacity . . . to appreciate the . . .
[wrongfulness] of his conduct. . . . Under the voli-
tional prong, a person also would be considered legally
insane if he lacks substantial capacity . . . to [control]
his conduct to the requirements of law.’’ (Citation omit-
ted; internal quotation marks omitted.) Porter v. Com-
missioner of Correction, 120 Conn. App. 437, 449–50
n.17, 991 A.2d 720, cert. denied, 298 Conn. 901, 3 A.3d
71 (2010). The matter subsequently was tried to the
court over the course of two days.
  In its oral decision, the court rejected the defendant’s
insanity defense and found him guilty of the charged
offenses. With respect to the insanity defense, the court
found that there was credible evidence that the defen-
dant did suffer from a mental disease or defect, specifi-
cally, psychosis of an unspecific nature. Nevertheless,
the court determined that the defendant had failed to
establish that, as a result of his psychosis, he lacked
substantial capacity to appreciate the wrongfulness of
his conduct or to control his conduct within the require-
ments of the law.
   With regard to the volitional prong in particular—the
only prong at issue in this appeal—the court found that
‘‘the defendant’s mental disease did not diminish his
ability to conform his behavior. The defendant’s actions
in shooting [the victim] were not borne out of his psy-
chosis. Simply put, he was acting out of frustration and
anger. The defendant was faced with a multitude of
stressful and emotional hurdles in his life not of a psy-
chiatric nature which motivated his actions that day.
. . . The evidence suggests that he made overtures for
a job, and when he was directed to make an application
elsewhere, he felt rebuffed and in his own words, felt
that he had been brushed off.’’ The court further found
that the defendant had obeyed police commands and
that ‘‘there was nothing remarkable, untoward or aber-
rant about the defendant’s conduct’’ during the police
interview.8 On the basis of these findings, the court
determined that ‘‘the credible evidence [did] not sup-
port a finding that as a result of his mental disease, the
defendant lacked the substantial capacity to control his
conduct within the requirements of the law.’’ The court
rendered judgment accordingly and sentenced the
defendant to a total effective term of imprisonment of
forty-five years. This appeal followed.
                             I
   On appeal, the defendant first claims that the court’s
rejection of his affirmative defense of mental disease
or defect was not reasonably supported by the evidence.
He argues that the court improperly rejected his expert
witnesses’ conclusions that he lacked substantial capac-
ity to conform his conduct within the law. He further
argues that the court made certain clearly erroneous
findings of fact.9 We disagree.
   As an initial matter, we set forth our standard of
review. ‘‘The evaluation of . . . evidence on the issue
of legal insanity is [within] the province of the finder
of fact . . . . We have repeatedly stated that our
review of the conclusions of the trier of fact . . . is
limited. . . . This court will construe the evidence in
the light most favorable to sustaining the trial court’s
[judgment] and will affirm the conclusion of the trier
of fact if it is reasonably supported by the evidence
and the logical inferences drawn therefrom. . . . The
probative force of direct and circumstantial evidence
is the same. . . . The credibility of expert witnesses
and the weight to be given to their testimony and to
that of lay witnesses on the issue of sanity is determined
by the trier of fact. . . .
   ‘‘The affirmative defense of mental disease or defect
is codified in . . . § 53a-13 (a) and provides that [i]n
any prosecution for an offense, it shall be an affirmative
defense that the defendant, at the time he committed
the proscribed act or acts, lacked substantial capacity,
as a result of mental disease or defect, either to appreci-
ate the wrongfulness of his conduct or to control his
conduct within the requirements of the law. Whereas
an affirmative defense requires the defendant to estab-
lish his claim by a preponderance of the evidence, a
properly raised defense places the burden on the state
to disprove the defendant’s claim beyond a reasonable
doubt.’’ (Citation omitted; emphasis in original; foot-
note omitted; internal quotation marks omitted.) State
v. Campbell, 169 Conn. App. 156, 161–62, 149 A.3d 1007,
cert. denied, 324 Conn. 902, 151 A.3d 1288 (2016).10
   To the extent that the defendant challenges the
court’s factual determinations, ‘‘[o]ur review . . . is
limited to whether those findings are clearly erroneous.
. . . A court’s finding of fact is clearly erroneous and
its conclusions drawn from that finding lack sufficient
evidence when there is no evidence in the record to
support it or when although there is evidence to support
it, the reviewing court on the entire evidence is left
with the definite and firm conviction that a mistake has
been committed.’’ (Citation omitted; emphasis added;
internal quotation marks omitted.) State v. Altayeb, 126
Conn. App. 383, 387–88, 11 A.3d 1122, cert. denied, 300
Conn. 927, 15 A.3d 628 (2011).
   The following additional facts are relevant to this
issue. In support of his affirmative defense, the defen-
dant presented the testimony of two expert witnesses,
David Lovejoy and Paul Amble, both of whom produced
written evaluations that were admitted into evidence.11
Lovejoy, a board certified neuropsychologist hired by
the defense, examined the defendant on three separate
occasions in July, September, and November, 2015.
Lovejoy also reviewed a variety of records, conducted
interviews with the defendant’s wife and two of his
friends, and watched the video recording of the
police interview.
   According to Lovejoy, the defendant and his wife
reported that in the two years leading up to the offense,
the defendant had been experiencing multiple ongoing
stressors. Lovejoy’s evaluation revealed that the defen-
dant had lost his job as a truck driver in 2013 and
that he had remained unemployed thereafter, despite
continuing efforts to secure employment. Following the
loss of his job, the defendant began drinking heavily,
which resulted in criminal charges for operating a motor
vehicle while under the influence of intoxicating liquor
or drugs. In January, 2015, the defendant, aware that
there was a warrant out for his arrest in connection
with these charges, turned himself in to authorities. The
defendant remained in prison until his wife was able
to secure a bail bond in March, 2015—shortly before
the offense in question took place. According to the
defendant’s representations to Lovejoy, after his release
from prison, he began to worry about his family’s
finances and, over time, started to ‘‘feel crazy’’ and
experience thoughts of suicide. (Internal quotation
marks omitted.)
   According to Lovejoy, ‘‘[i]nformation collected dur-
ing the clinical interviews with [the defendant] and the
collateral interviews with his wife and friends indicated
that [the defendant] began to decompensate psychiatri-
cally, beginning on [March 22 or 23, 2015]. Strange
behaviors, disrupted sleep, ruminative pacing, tangen-
tial and confused thinking, and moments of appearing
‘spaced out’ were observed by those who were with
him.’’ The defendant’s wife also indicated to Lovejoy
that she had observed the defendant begin to espouse
paranoid thoughts related to a belief that she wanted
to hurt or kill him.
   Regarding the defendant’s conduct and state of mind
later that week, Lovejoy’s interviews with the defendant
revealed that ‘‘[b]y the evening [before and/or morning
of the offense, the defendant] appeared to be under the
influence of strong beliefs that were not based in reality
(delusions).’’ More specifically, the defendant reported
to Lovejoy that he had begun to believe that he was
receiving messages via flashing lights emanating out of
his computer screen. In Lovejoy’s view, ‘‘[t]hese beliefs
had become a prominent part of [the defendant’s] clini-
cal presentation, at that time.’’ The defendant also
reported to Lovejoy that he had begun to hear voices
that made critical comments about him. He described
these voices as sounding like ‘‘me talking to myself
from the inside.’’ (Internal quotation marks omitted.)
The defendant further represented to Lovejoy that, by
the night before the offense, he had resolved to kill
himself because he ‘‘was tired of trying to get [his]
thoughts together and . . . wanted the voices to go
away,’’ but he decided against doing it at that time
because he did not want his wife and daughter to have
to find his body in the house. (Internal quotation
marks omitted.)
   Lovejoy’s interviews with the defendant further
revealed that, by the morning of the offense, ‘‘auditory
hallucinations, delusions and suicidal thinking were
present and appeared to be overarching influences on
[the defendant’s] thinking and behavior.’’ More specifi-
cally, the defendant reported to Lovejoy that, on the
morning of the offense, he had believed that the flashing
lights from his computer screen were sending him a
message indicating, ‘‘[g]et your gun. You are worthless
and others are evil.’’ (Internal quotation marks omitted.)
The defendant reported that the message also had indi-
cated that he would receive additional messages from
lights outside of his home. The defendant reported that,
by this point, he had decided to kill himself at a local
cemetery. He further reported, however, that he came
upon a construction site displaying a range of colored
lights that were flashing at him and that these lights
and the voices inside of him told him to stop. According
to the defendant, a person at the construction site fixed
his eyes on him and then looked to another man with
‘‘an evil intent,’’ at which time the lights conveyed to
the defendant that this person was dangerous and that
he should shoot him.
  In addition to interviewing the defendant and collat-
eral sources, Lovejoy also reviewed the defendant’s
medical records from after the offense. Regarding the
defendant’s Bridgeport Hospital records, which were
admitted into evidence at trial, Lovejoy noted that men-
tal health experts there had diagnosed him with ‘‘psy-
chosis not otherwise specified’’ and that his Global
Assessment of Functioning score indicated ‘‘the pres-
ence of very severe psychiatric symptoms and associ-
ated functional impairments.’’ Lovejoy further noted
that the hospital records described a number of symp-
toms consistent with a thought disorder, including tan-
gential thinking, thought blocking, confused and
disorganized thinking, the inaccurate interpretation of
reality, suspicious and paranoid thinking, difficulty fol-
lowing conversations and responding to questions, a
poverty of speech, and impaired impulse control. The
defendant also was observed to be internally preoccu-
pied and staring suspiciously. Regarding the defen-
dant’s medical records from the Department of
Correction (department), Lovejoy testified that they
were largely, but not entirely, consistent with the hospi-
tal records.12 Lovejoy testified that, early on in the defen-
dant’s treatment at the department, a psychiatrist,
Allison Downer, had suspected that the defendant may
have been exaggerating or fabricating his mental health
symptoms.13 Lovejoy surmised, however, that Downer
likely had not reviewed the defendant’s hospital records
nor conducted any collateral interviews.
   Finally, as part of his evaluation, Lovejoy also con-
ducted psychological and neuropsychological testing
on the defendant. Lovejoy testified that this testing gave
no indication that the defendant had been exaggerating
his cognitive complaints or had been attempting to fab-
ricate or exaggerate his psychiatric symptoms.
According to Lovejoy, the testing revealed the presence
of likely delusions, auditory hallucinations, and a ten-
dency to experience confused thinking, which was con-
sistent with the defendant’s self-report of his
psychological and psychiatric symptoms.
   On the basis of the foregoing information, Lovejoy
testified that his overall opinion was that, at the time
of the offense, the defendant had been suffering from
a psychotic disturbance that significantly influenced his
thinking and behavior, although he was not able to
arrive at any specific diagnosis for the defendant.
Although he did not opine in his written evaluation as
to whether this psychotic disturbance had impacted the
defendant’s ability to conform his conduct to the law,
upon questioning by defense counsel, Lovejoy testified
that the defendant’s ‘‘psychotic disorder did impact him
in that way.’’
  Amble, a board certified forensic psychiatrist hired
by the state, also testified for the defense. Amble evalu-
ated the defendant for three and one-half hours in April,
2016. Amble reviewed the same reports, records, and
video recording reviewed by Lovejoy and interviewed
the same collateral sources. He also reviewed Lovejoy’s
written evaluation.
  Amble testified that the information he obtained dur-
ing his interviews with the collateral sources was con-
sistent with that reported by Lovejoy. The defendant’s
account of his symptoms and the circumstances sur-
rounding the offense, as reported in Amble’s written
evaluation, were also generally consistent with that pro-
vided to Lovejoy, but it also included some additional
information. Regarding his auditory hallucinations, the
defendant reported to Amble that he had first begun to
hear voices while still incarcerated on the operating a
motor vehicle while under the influence charges. He
also reported that these voices had indicated to him on
multiple occasions that he should kill himself, and on
the morning of the offense he heard his own voice
confirming the plan. The defendant further reported
that, in addition to the auditory hallucinations, he also
had experienced visual hallucinations in the form of
his deceased father. Most notably, upon questioning by
Amble as to what exactly had prompted him to shoot
the victim,14 the defendant reported that, at the time of
the offense, he had perceived himself to be possessed
by a demon and that, afterward, he had continued to
be possessed until ‘‘people in jail prayed over [him] and
release[d] the demon.’’ (Internal quotation marks
omitted.)
   On the basis of his review of the records, Amble
concluded that the department’s diagnosis of psychosis
not otherwise specified was reasonable, although he
was likewise unable to make his own diagnosis. As to
the defendant’s insanity defense, Amble testified that
his overall opinion was that, at the time of the offense,
the defendant ‘‘had some impairments in his ability to
conform his conduct to the law.’’ As Amble explained
in more detail in his written evaluation, however, there
were several pieces of countervailing information that
militated against the veracity of the defendant’s claim
of insanity.
   First, Amble noted that the defendant had failed to
share with anyone, including Lovejoy, that he was hav-
ing severe visual hallucinations and auditory hallucina-
tions while incarcerated prior to the offense. Second,
the defendant had never before claimed to have been
possessed by a demon until after repeated questioning
by Amble. Amble opined that these two pieces of infor-
mation, taken together, strongly suggested the possibil-
ity that the defendant was embellishing his psychiatric
symptoms and was providing a malingered explanation
for why he shot the victim. Third, the mental health
evaluations by Downer at the department drew clear
conclusions that the defendant was fabricating symp-
toms of a mental illness. Fourth, the defendant’s
account of his symptoms was not typical for individuals
with a psychotic illness. Specifically, Amble stated that
it was atypical for an individual to experience auditory
hallucinations in one’s own voice and to experience
visual hallucinations as distinctive as those described
by the defendant. Finally, Amble raised doubts about
the claimed impulsivity of the shooting. He found it
curious that, although the defendant purportedly had
experienced auditory hallucinations telling him to kill
himself on numerous occasions and had intended to
do so on the day of the offense, the single hallucination
at the construction site was enough to cause him to
change his plans and kill somebody else.
   Ultimately, Amble concluded that, despite these
countervailing considerations, ‘‘the sum of the evi-
dence, including reports of the defendant’s spouse and
friends, the illogical nature of the act, the lack of pri-
mary gain, and mental health assessments immediately
after the crime concluding that he was suffering from
a psychiatric illness, provide[s] a sufficient basis to
conclude that the defendant lacked substantial capacity
to control his conduct at the time of his crime.’’ In
response to questioning by the court, Amble clarified
that his conclusion was ‘‘[t]o some extent based on
[the defendant’s own] report’’ but also noted that the
collateral information was ‘‘very important.’’ He also
attributed moderate weight to what he described as the
seemingly illogical, senseless nature of the shooting.
   In rebuttal to the defendant’s insanity defense, the
state relied on its cross-examination of the defendant’s
two experts and the evidence adduced in its case-in-
chief. A significant portion of the state’s cross-examina-
tions was focused on the possibility that the defendant’s
mental state had been caused by the use of PCP or
‘‘bath salts.’’15 See General Statutes § 53a-13 (b) (‘‘[i]t
shall not be a defense under this section if such mental
disease or defect was proximately caused by the volun-
tary ingestion, inhalation or injection of intoxicating
liquor or any drug or substance, or any combination
thereof’’). Nevertheless, the state also challenged the
experts’ conclusions regarding the defendant’s ability
to control his conduct. On cross-examination, Lovejoy
conceded that not all people who suffer from psychotic
symptoms lose the ability to control their conduct
within the requirements of the law and that the majority
of people who suffer from some sort of psychosis do
not come into contact with the law. Regarding his famil-
iarity with the meaning of the statutory insanity defense,
Lovejoy acknowledged that it was ‘‘difficult for [him]
to separate conceptually in [his] head’’ the cognitive
and volitional prongs because ‘‘[f]or [him] the notion
of understanding the wrongfulness of your action and
the notion of being in control of your actions when you
are separated from reality are somewhat intertwined
. . . .’’ Lovejoy agreed that this was ‘‘sort of a philo-
sophical difference from the way the law is written.’’
   Amble likewise conceded on cross-examination that
a psychosis does not necessarily impair a person’s abil-
ity to control his or her conduct within the requirements
of the law and that the majority of people experiencing
their first episode of psychosis do not commit violent
acts. Amble further conceded that the fact that a crime
is poorly thought out does not necessarily indicate that
it is a product of psychosis. Similarly, Amble agreed
that the fact that someone may have reacted violently to
an apparently minor slight does not necessarily indicate
that he was operating under the influence of a psycho-
sis. Moreover, in response to questioning by the court,
Amble agreed that people who act illogically and com-
mit illogical acts are not necessarily unable to conform
their behavior to the requirements of the law. He also
acknowledged that there was some evidence that the
defendant had ‘‘mention[ed] something about a labor
dispute at the time of his arrest’’ but stated that, from
the information that Amble had, this ‘‘didn’t seem to
make sense.’’16
                            A
  The defendant first argues that the court arbitrarily
rejected Lovejoy and Amble’s expert opinions that the
defendant lacked substantial capacity to control his
conduct within the requirements of the law. According
to the defendant, there was no conflicting evidence
adduced at trial to undermine the experts’ opinions,
and, thus, the court had an insufficient basis to reject
them. We disagree.
   Preliminarily, we set forth the standard for reviewing
a fact finder’s rejection of expert testimony. ‘‘It is well
established that [i]n a case tried before a court, the
[panel of judges] is the sole arbiter of the credibility
of the witnesses and the weight to be given specific
testimony. . . . The credibility and the weight of
expert testimony is judged by the same standard, and
the trial court is privileged to adopt whatever testimony
[it] reasonably believes to be credible. . . . On appeal,
we do not retry the facts or pass on the credibility of
witnesses.’’ (Internal quotation marks omitted.) State
v. Campbell, supra, 169 Conn. App. 165. ‘‘The trier may
not, however, arbitrarily disregard, disbelieve or reject
an expert’s testimony in the first instance. . . . There
are times . . . that the [fact finder], despite his supe-
rior vantage point, has erred in his assessment of the
testimony. . . . Where the [panel] rejects the testi-
mony of a plaintiff’s expert, there must be some basis
in the record to support the conclusion that the evi-
dence of the [expert witness] is unworthy of belief.’’
(Internal quotation marks omitted.) Wyszomierski v.
Siracusa, 290 Conn. 225, 244, 963 A.2d 943 (2009).
   ‘‘[I]n its consideration of the testimony of an expert
witness, the [fact finder] might weigh, as it sees fit,
the expert’s expertise, his opportunity to observe the
defendant and to form an opinion, and his thorough-
ness. It might consider also the reasonableness of his
judgments about the underlying facts and of the conclu-
sions which he drew from them. . . . [T]he [fact finder]
can disbelieve any or all of the evidence on insanity
and can construe that evidence in a manner different
from the parties’ assertions. . . . It is the trier of fact’s
function to consider, sift and weigh all the evidence
including a determination as to whether any opinions
given concerning the defendant’s sanity were undercut
or attenuated under all the circumstances.’’ (Citation
omitted; internal quotation marks omitted.) State v.
Campbell, supra, 169 Conn. App. 165; see also State v.
Cobb, 251 Conn. 285, 490, 743 A.2d 1 (1999) (‘‘the state
can weaken the force of the defendant’s presentation
by cross-examination and by pointing to inconsistencies
in the evidence’’ [internal quotation marks omitted]),
cert. denied, 531 U.S. 841, 121 S. Ct. 106, 148 L. Ed. 2d 64
(2000). ‘‘The fact, therefore, that both of the defendant’s
expert witnesses supported his claim of insanity while
the state chose to call no expert witnesses, but rather
principally relied on cross-examination of the defen-
dant’s expert witnesses, does not require a determina-
tion that the trier of fact reasonably could not have
concluded that the defendant had failed to prove insan-
ity by the required standard.’’ State v. DeJesus, 236
Conn. 189, 201, 672 A.2d 488 (1996).
   In its oral decision, the court explicated that it was
unpersuaded by the experts’ testimony because it found
that the defendant had (1) ‘‘had a perceived motivation,
a reason, to commit these crimes,’’ i.e., to seek retribu-
tion for having been ‘‘brushed off’’; (2) obeyed police
commands immediately after the shooting and behaved
appropriately in the subsequent police interview; and
(3) ‘‘willingly either fabricated or embellished his symp-
toms selectively over time.’’17 As discussed, in a trial to
the court, the court acts as the fact finder to ‘‘consider,
sift and weigh all the evidence including a determination
as to whether any opinions given concerning the defen-
dant’s sanity were undercut or attenuated under all
the circumstances.’’ (Internal quotation marks omitted.)
State v. Campbell, supra, 169 Conn. App. 167. We con-
clude that the court properly considered, sifted, and
weighed the evidence.
  Our review of the record leads us to conclude that
the court’s decision was based on its reasonable assess-
ment of the evidence presented. Preliminarily, we note
that the court did not merely find that the defendant
had failed to prove that he lacked substantial capacity
to control his conduct as a result of his psychosis. The
court also found that the defendant had been acting
under the influence of ‘‘a multitude of stressful and
emotional hurdles in his life not of a psychiatric
nature,’’ and, thus, it affirmatively found that ‘‘the
defendant’s mental disease did not diminish his ability
to conform his behavior.’’ (Emphasis added.).18 This
conclusion directly conflicts with Lovejoy and Amble’s
opinions. Therefore, the court, as the finder of fact, was
entitled to adopt this nonpsychiatric explanation for
the defendant’s conduct and, accordingly, to reject the
expert opinions. Moreover, given the experts’ reliance
on the defendant’s own account of his symptoms and
the events surrounding the shooting, it was reasonable
for the court to conclude that the experts’ opinions were
undermined by the court’s finding that the defendant
intentionally had either embellished or fabricated psy-
chiatric symptoms over time. See State v. Patterson,
229 Conn. 328, 338, 641 A.2d 123 (1994) (trial court
reasonably rejected expert opinion because opinion
was based on ‘‘generally self-serving interview state-
ments of the defendant and his family members’’); State
v. Medina, 228 Conn. 281, 310, 636 A.2d 351 (1994)
(because state elicited on cross-examination of defen-
dant’s experts that state medical personnel had con-
cluded that defendant was malingerer who did not
suffer from serious mental illness, jury was free to credit
such conclusion and reject expert testimony).
   With respect to Lovejoy in particular, the court rea-
sonably could have found his opinion to be unworthy
of belief due to inconsistencies in the defendant’s ver-
sion of events.19 It is clear from his testimony and writ-
ten evaluation that Lovejoy credited and viewed as
significant the defendant’s explanation that he had shot
the victim because of a delusional belief that the victim
was dangerous and should be shot. The court, however,
found that the defendant had shot the victim because
he felt brushed aside after inquiring about employment
opportunities—not because he was laboring under any
delusional beliefs. If an expert’s opinion of the defen-
dant’s mental state at the time of the offense is based
in part on information obtained from the defendant
himself during the expert’s interview with him, the fact
finder may reasonably discredit this opinion if it finds
the defendant’s account to the expert to be inconsistent
with other evidence adduced at trial. See State v. Can-
non, 165 Conn. App. 324, 337, 138 A.3d 1139 (‘‘the incon-
sistencies in the defendant’s [trial] testimony further
weakened [the expert’s] . . . assessment of the defen-
dant’s state of mind because [the expert’s] opinion,
developed by interviewing the defendant, relied on the
assumption that the defendant’s version of events was
accurate’’), cert. denied, 321 Conn. 924, 138 A.3d 285
(2016); see also State v. Crespo, 246 Conn. 665, 680–81,
718 A.2d 925 (1998) (because expert opined that defen-
dant had been suffering from disorder characterized by
tendency to be unable to remember events and that
this disorder rendered him unable to control his anger in
highly stressful situations, trial court reasonably could
have discredited expert opinion because court was enti-
tled to disbelieve defendant when he told expert that
he could not remember killing victim), cert. denied, 525
U.S. 1125, 119 S. Ct. 911, 142 L. Ed. 2d 909 (1999); State
v. Steiger, 218 Conn. 349, 381–83, 590 A.2d 408 (1991)
(court’s rejection of defendant’s insanity defense was
supported in part by evidence from which trial court
reasonably could have determined that at time of
offense defendant was not, as he had claimed during
interview with expert, in delusional state in which he
thought victims were terrorists).
   The court also reasonably could have found that the
evidence pertaining to Lovejoy’s understanding of the
statutory insanity test undermined the value of his opin-
ion. As Lovejoy himself acknowledged, he found it diffi-
cult to distinguish between the cognitive and volitional
prongs of the test. This difficulty appears to be borne
out in his written evaluation, in which he opined that
the defendant’s psychosis had impaired the defendant’s
capacity to appreciate the wrongfulness of his conduct
but made absolutely no mention of the defendant’s
capacity to control his conduct. It was not until Lovejoy
explicitly was asked at trial to opine on the volitional
aspect of the affirmative defense that he offered an
opinion. Given the conclusory nature of this opinion,
his failure to offer such opinion in his written evalua-
tion, and his apparent misapprehension of the distinc-
tion between the two prongs of the affirmative defense,
the court reasonably could have found Lovejoy’s opin-
ion to be unpersuasive.
   With respect to Amble, the court reasonably could
have found that he had failed to account adequately for
the defendant’s statements to police immediately after
the shooting. As indicated in his written evaluation,
Amble found the defendant’s reason for shooting the
victim to be ‘‘a mystery’’ and relied on the apparent
‘‘randomness’’ and ‘‘illogical’’ nature of the shooting to
conclude that the defendant lacked substantial capacity
to control his conduct at the time of the offense. As
Amble clarified at trial, he gave ‘‘moderate’’ weight to
the seemingly senseless, illogical nature of the act. As
previously noted, however, the defendant himself told
police immediately after the shooting that the victim
had not been ‘‘letting anyone out [there] work’’ and
that he had shot the victim to settle a perceived ‘‘labor
dispute.’’ When confronted with this contradictory evi-
dence at trial, Amble’s only response was that the defen-
dant’s statements to police ‘‘didn’t seem to make sense.’’
   In light of the weight that Amble placed on the seem-
ingly enigmatic nature of the shooting, the court reason-
ably could have found Amble’s conclusion to be
attenuated. See State v. Patterson, supra, 229 Conn. 338
(trial court’s finding that experts had failed adequately
to account for defendant’s apparently premeditated
attack on victim, his efforts thereafter to avoid detec-
tion and apprehension, and his calculated attempts to
manipulate hospital staff supported court’s conclusion
that defendant had failed to meet burden of establishing
insanity defense).
   Because the court’s rejection of Lovejoy’s and
Amble’s expert opinions is reasonably supported by the
court’s findings of fact and the evidence adduced at
trial, the defendant’s first argument fails.20
                            B
  The defendant also argues that some of the court’s
express subordinate findings of fact are clearly errone-
ous. Specifically, the defendant assigns as clearly erro-
neous the court’s findings that (1) the defendant shot
the victim out of ‘‘frustration and anger’’; (2) ‘‘there was
nothing unremarkable, untoward or aberrant about the
defendant’s conduct [in the police interview]’’; and (3)
the defendant either fabricated or embellished his
symptoms over time. Because there is evidence in the
record to support the court’s factual findings and we
are not left with the definite and firm conviction that
a mistake has been made, we conclude that these find-
ings are not clearly erroneous.
  The defendant first contends that the court’s finding
that he shot the victim out of frustration and anger ‘‘is
not supported by the testimony of any witness.’’ In
support of this argument, the defendant points out that,
not only did none of the victim’s coworkers testify that
the defendant had appeared angry, their testimony sug-
gested the opposite—that there was ‘‘nothing unusual’’
about the defendant’s demeanor during his initial inter-
action with the victim and Girdzis and there did not
appear to be any argument or altercation between the
defendant and any of the victim’s coworkers. The defen-
dant also notes that it was Girdzis and not the victim
who had directed the defendant to fill out an application
at the construction company’s office.
   As to the defendant’s state of mind in the period
leading up to the offense, the defendant’s wife reported
to Lovejoy that, after losing his job in 2013, the defen-
dant began on a downward emotional spiral character-
ized by significant depression and feelings of
hopelessness about his future. She further reported that
the defendant had become increasingly desperate for
work in 2014 and that, upon his release from prison
in March, 2015, he quickly became overwhelmed by
financial pressures. The defendant’s wife provided
Amble with a similar account of the defendant’s finan-
cial and emotional circumstances. Moreover, the defen-
dant himself reported to Lovejoy that he had begun to
worry about his family’s finances and his failures in life
upon leaving prison and that he had felt as though he
had failed his family and was responsible for the stress
in their lives. Similarly, Lovejoy testified that the defen-
dant had reported experiencing significant financial dis-
tress related to his lack of employment, the potential
foreclosure of his home, and his bail bond obligation.
Given this evidence, it was reasonable for the court to
find that the defendant had been facing a ‘‘multitude
of stressful and emotional hurdles in his life not of a
psychiatric nature . . . .’’
  After the offense, the defendant stated in his inter-
view with Detective Ortiz that he had been out of work
for more than a year and that, after approaching the
victim and his coworkers looking for a job, ‘‘they sent
[him] to the office.’’ When asked by Ortiz whether the
victim had said anything that upset him, the defendant
responded, ‘‘he did, he brushed me off.’’ Similarly,
Detective LaMaine testified that, immediately after
being apprehended, the defendant had stated that the
victim was not ‘‘letting anyone out here work’’ and that
he had shot the victim to settle a ‘‘labor dispute.’’21
Given the defendant’s preexisting anxiety and depres-
sion regarding his prolonged unemployment, his per-
ception of the victim’s response as a slight, his
characterization of their interaction as a dispute, and
his admission that he shot the victim to settle this dis-
pute, the court could have properly found that it was
this perceived slight—as opposed to a psychotic delu-
sion or hallucination—that prompted the defendant to
shoot the victim. Consequently, it was reasonable for
the court to find that ‘‘[t]he defendant’s actions in shoot-
ing [the victim] were not borne out of his psychosis’’
and that he was simply ‘‘acting out of frustration and
anger.’’ The fact that there was no direct evidence that
the defendant had been visibly angry does not render
this finding clearly erroneous. See Keeley v. Ayala, 328
Conn. 393, 419–20, 179 A.3d 1249 (2018) (‘‘[A] finding
is not clearly erroneous merely because it relies on
circumstantial evidence. . . . [T]riers of fact must
often rely on circumstantial evidence and draw infer-
ences from it. . . . Proof of a material fact by inference
need not be so conclusive as to exclude every other
hypothesis. It is sufficient if the evidence produces in
the mind of the trier a reasonable belief in the probabil-
ity of the existence of the material fact. . . . In short,
the court, as fact finder, may draw whatever inferences
from the evidence or facts established by the evidence it
deems to be reasonable and logical.’’ [Citation omitted;
internal quotation marks omitted.]). Nor does the possi-
bility that the court might have reached a different
conclusion, given that it was Girdzis who ultimately
responded to the defendant’s inquiry, render clearly
erroneous the conclusion that the court did reach. See
Skakel v. State, 295 Conn. 447, 543 n.11, 991 A.2d 414
(2010) (‘‘[A]ppellate courts do not examine the record to
determine whether the trier of fact could have reached
a different conclusion. Instead, [they] examine the trial
court’s conclusion in order to determine whether it
was legally correct and factually supported. . . . This
distinction accords with [an appellate tribunal’s] duty
. . . to review, and not to retry, the proceedings of the
trial court.’’ [Internal quotation marks omitted.]); State
v. Barnes, 27 Conn. App. 713, 723, 610 A.2d 689 (under
clearly erroneous standard of review, ‘‘[t]he issue is not
whether the trial court could have reached a different
conclusion but whether the conclusion which it did
reach is clearly erroneous’’ [internal quotation marks
omitted]), cert. denied, 223 Conn. 914, 614 A.2d 826
(1992).
  The defendant next challenges the court’s finding that
‘‘there was nothing remarkable, untoward or aberrant
about the defendant’s conduct [in the police inter-
view].’’ In support of this contention, the defendant
notes the extended periods of time during which he
was unresponsive and asserts that he appeared dis-
tracted and confused during the interview. Because trial
testimony and the video recording of the interview sup-
port the court’s finding, we conclude that it is not
clearly erroneous.22
   As revealed by the video recording and conceded by
Detective Ortiz, there were numerous instances during
the course of the interview that the defendant either
failed to answer the questions asked or gave an unre-
sponsive answer, and some of his statements could
rightly be characterized as disorganized. Ortiz also testi-
fied, however, that it is not uncommon for defendants to
not be entirely responsive during an interview. Indeed,
it is a matter of common knowledge that an individual
involved in the commission of a serious offense might
understandably be reticent to respond to police ques-
tioning; ‘‘[triers of fact] are not required to leave com-
mon sense at the courtroom door . . . nor are they
expected to lay aside matters of common knowledge
or their own observations and experience of the affairs
of life . . . .’’ (Internal quotation marks omitted.) State
v. $7379.54 United States Currency, 80 Conn. App.
471, 476, 844 A.2d 220 (2003). Common sense similarly
dictates that inattention and confusion are not necessar-
ily indicative of a mental disease or defect. Moreover,
Amble testified that the defendant’s unresponsiveness
and blank gaze are ‘‘such . . . non-specific observa-
tion[s] that . . . [these] certainly could be [indicative
of psychosis], and then it might not be; it all depends.’’
(Emphasis added.) Given this evidence and the great
deference we afford the trier of fact’s findings in view
of its function ‘‘to weigh and interpret the evidence
before it’’; (internal quotation marks omitted) State v.
Campbell, 328 Conn. 444, 487, 180 A.3d 882 (2018); we
cannot agree with the defendant’s contention that ‘‘[n]o
reasonable fact finder could view this interview and
conclude that the defendant was not experiencing a
mental breakdown of some sort at the time.’’
   Finally, the defendant argues that the court’s finding
that he either fabricated or embellished his symptoms
is clearly erroneous because the evidence on which the
court based this finding ‘‘cannot reasonably be called
substantial evidence.’’ This argument clearly lacks
merit. ‘‘Under the clearly erroneous standard of review,
an appellate tribunal does not weigh the quantum of
evidence submitted; it simply inquires as to whether
there is any evidence in the record to support a given
finding, or whether the tribunal otherwise is definitely
and firmly convinced that a mistake has been made.’’
(Emphasis added.) Jalbert v. Mulligan, 153 Conn. App.
124, 138, 101 A.3d 279, cert. denied, 315 Conn. 901, 104
A.3d 107 (2014). Moreover, ‘‘[p]roof of a material fact
by inference need not be so conclusive as to exclude
every other hypothesis. It is sufficient if the evidence
produces in the mind of the trier a reasonable belief that
the material fact is more probable than not.’’ (Internal
quotation marks omitted.) Patrick v. Burns, 5 Conn.
App. 663, 669–70, 502 A.2d 432 (1985), cert. denied, 198
Conn. 805, 504 A.2d 1059 (1986). Because the defendant
concedes that there is some evidence of malingering
in the record—namely, Downer’s notations in the defen-
dant’s medical records with the department and
Amble’s conclusion in his written evaluation—we can-
not conclude that the court’s finding is clearly
erroneous.
   The defendant further argues that, even if this finding
is not clearly erroneous, it does not logically support
the court’s conclusion that the defendant’s psychosis
did not diminish his ability to control his behavior. More
specifically, the defendant contends that the fact that
he was fabricating or exaggerating his symptoms after
the offense ‘‘does not prove anything about [his] mental
state at the time of the shooting.’’ (Emphasis in origi-
nal.) In other words, the defendant appears to be
arguing that a fact finder cannot reasonably infer a
defendant’s mental condition at the time of the offense
from evidence of his mental condition at a subsequent
time. This argument plainly lacks merit and requires
little discussion, as it is well established that a ‘‘defen-
dant’s state of mind may be proven by his conduct
before, during and after the [offense].’’ (Internal quota-
tion marks omitted.) State v. Douglas, 126 Conn. App.
192, 204, 11 A.3d 699, cert. denied, 300 Conn. 926, 15
A.3d 628 (2011).
   We conclude that the court’s express subordinate
findings of fact are reasonably supported by the evi-
dence. Moreover, the defendant has failed to meet his
burden to establish that the court’s rejection of his
affirmative defense of mental disease or defect was not
reasonably supported by the evidence.
                             II
   The defendant additionally claims that the court
‘‘erred as a matter of law in rendering an opinion on a
matter that required expert testimony.’’ The defendant
asserts that, once a fact finder determines that a defen-
dant had been suffering from a mental illness, the fact
finder cannot make a finding as to whether that illness
impaired the defendant’s capacity to control his con-
duct unless there is expert evidence in the record
regarding the effects of that illness on the defendant’s
behavioral controls. The defendant thus appears to
argue that, because the court rejected the opinions of
Lovejoy and Amble, and the state did not offer any
rebuttal expert testimony, the court had no proper basis
on which to conclude that ‘‘the defendant’s mental dis-
ease did not diminish his ability to control his behavior.’’
This claim clearly lacks merit.
   It is well established that, although ‘‘expert testimony
is of great assistance, the ultimate issue of sanity,
including intent, is decided by the trier of fact.’’ State
v. Evans, 203 Conn. 212, 242, 523 A.2d 1306 (1987).
Thus, this court has stated—albeit in the context of a
petition by the state for an order of continued commit-
ment of an insanity acquittee pursuant to General Stat-
utes § 17a-593 (c)23—that ‘‘[t]he ultimate determination
of mental illness . . . is a legal decision. . . .
Although psychiatric testimony as to the defendant’s
condition may form an important part of the trial court’s
ultimate determination, the court is not bound by this
evidence. . . . It may, in its discretion, accept all, part,
or none of the experts’ testimony.’’ (Citation omitted;
internal quotation marks omitted.) State v. Damone,
148 Conn. App. 137, 167 n.13, 83 A.3d 1227, cert. denied,
311 Conn. 936, 88 A.3d 550 (2014); see also Ciarlelli v.
Romeo, 46 Conn. App. 277, 283, 699 A.2d 217 (‘‘[o]ur
courts have held that expert testimony is not required
to prove . . . that a criminal defendant is sane after
he raises an insanity defense’’), cert. denied, 243 Conn.
929, 701 A.2d 657 (1997).
  Moreover, even if we assume, arguendo, that expert
testimony is generally required in such instances, the
defendant’s argument would still fail. Contrary to the
defendant’s assertion, there was expert testimony to
support the court’s ultimate conclusion. As both expert
witnesses testified, a psychosis does not necessarily
impair an individual’s capacity to substantially control
his conduct within the requirements of the law. Conse-
quently, the court reasonably could have concluded
that, although the defendant had been suffering from
a psychosis at the time of the shooting, such psychosis
did not impair his capacity to control his conduct within
the requirements of the law.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     The defendant originally appealed to our Supreme Court pursuant to
General Statutes § 51-199 (b) (3). The appeal subsequently was transferred
to this court pursuant to § 51-199 (c) and Practice Book § 65-1.
   2
     The three judges were impaneled pursuant to General Statutes § 54-82.
   3
     Although the court explicitly discussed only a fraction of the evidence
adduced at trial in making its findings of fact, it did not indicate that its
decision was based exclusively on this evidence. As our Supreme Court has
stated, where the trial court, in explicating the evidence on which it relied
in rejecting a defendant’s insanity defense, does not indicate that it relied
exclusively on such evidence, ‘‘[appellate courts] are free to examine the
entire record to determine whether a fact finder reasonably could have
concluded that the defendant had failed to establish that he lacked substan-
tial capacity to control his desire to commit [the charged offense].’’ State
v. Quinet, 253 Conn. 392, 410–11, 752 A.2d 490 (2000). Consequently, we
properly may consider all of the evidence presented at trial in determining
whether the court’s rejection of the defendant’s affirmative defense is reason-
ably supported by the record.
   4
     Another police officer was blocking off the street from the other
direction.
   5
     As one of the construction workers testified, however, the defendant
kept his right hand in his pocket throughout the encounter.
   6
     A video recording of the police interview was admitted into evidence
at trial.
   7
     The defendant also was charged with stealing a firearm in violation of
General Statutes § 53a-212 (a). The state entered a nolle prosequi with
respect to this count.
   8
     The original language from the transcript of the court’s oral decision
provides, ‘‘there was nothing remarkable, untoward or admirant about the
defendant’s conduct.’’ (Emphasis added.) In response to the defendant’s
motion for rectification, the court, Kavanewsky, J., corrected the word
‘‘admirant’’ to ‘‘aberrant.’’
   9
     The defendant also argues that the court ‘‘unreasonably ignored the
totality of the record.’’ This argument lacks merit. ‘‘[T]he trier [of fact] is
bound to consider all the evidence which has been admitted, as far as
admissible, for all the purposes for which it was offered and claimed. . . .
[W]e are not justified in finding error upon pure assumptions as to what
the court may have done. . . . We cannot assume that the court’s conclu-
sions were reached without due weight having been given to the evidence
presented and the facts found. . . . Unless the contrary appears, this court
will assume that the court acted properly.’’ (Internal quotation marks omit-
ted.) Moye v. Commissioner of Correction, 168 Conn. App. 207, 229, 145
A.3d 362 (2016), cert. denied, 324 Conn. 905, 153 A.3d 653 (2017).
   In the present case, the defendant does not point to any specific evidence
that the court purportedly failed to consider. The defendant merely specu-
lates that the court considered only a fraction of the evidence presented at
trial and asserts, in a conclusory fashion, that the court therefore ‘‘ignore[d]
a vast array of undisputed facts.’’ The court expressly stated in its oral
decision, however, that it had ‘‘reviewed and considered all applicable stat-
utes, testimony, exhibits, and arguments of counsel in deliberations upon
this matter.’’ ‘‘Ultimately, the court was not required to mention [any specific
piece of evidence] because [t]he [trier of fact] can disbelieve any or all of
the evidence on insanity . . . .’’ (Internal quotation marks omitted.) State
v. Campbell, 169 Conn. App. 156, 166, 149 A.3d 1007, cert. denied, 324
Conn. 902, 151 A.3d 1288 (2016). Because the defendant has failed to show
otherwise, this court will assume that the trial court acted properly.
   10
      The state argues that our standard of review of the rejection of a defen-
dant’s affirmative defense is limited. According to the state, where the
evidence was sufficient to prove that the defendant committed the charged
offenses, ‘‘analysis of the evidence presented in support of his defense is
unnecessary and inappropriate.’’ This argument is inconsistent with control-
ling case law. Numerous decisions of both our Supreme Court and this
court confirm that, in reviewing the fact finder’s rejection of a defendant’s
affirmative defense, we consider the evidence presented at trial concerning
the defendant’s affirmative defense and determine whether, on the basis of
that evidence, the fact finder’s rejection of the defense was reasonable.
See, e.g., State v. Patterson, 229 Conn. 328, 334–42, 641 A.2d 123 (1994)
(summarizing evidence on defendant’s affirmative defenses and concluding
that, ‘‘because the court’s rejection of the defendant’s affirmative defenses
is reasonably supported by the evidence, his claim must fail’’); State v.
Campbell, supra, 169 Conn. App. 161–68 (summarizing evidence regarding
defendant’s mental state and concluding that defendant ‘‘failed to meet his
burden of establishing that the court’s rejection of the affirmative defense
of mental disease or defect was not reasonably supported by the evidence’’);
see also State v. Steiger, 218 Conn. 349, 376, 590 A.2d 408 (1991) (in appeal
challenging trial court’s rejection of defendant’s affirmative defenses of
insanity and extreme emotional disturbance, Supreme Court, ‘‘[t]o consider
these claims properly . . . must necessarily summarize the voluminous evi-
dence presented by the defendant and the state concerning the defendant’s
mental state’’).
   11
      The defendant also produced a photograph of himself taken on the day
of the offense, as well as his Bridgeport Hospital medical records, both of
which were admitted into evidence without objection.
   12
      The defendant’s medical records from the department were not in evi-
dence, although they were reviewed by both experts.
   13
      In his written evaluation, Amble provided excerpts of the relevant por-
tions of the defendant’s medical records from the department. According
to Amble, Downer completed an initial psychiatric evaluation of the defen-
dant on March 31, 2015, and noted: ‘‘While he presented as odd, the under-
signed believes his behavior was intentional as he is trying to feign mental
illness to avoid penalty for alleged charges. He was avoidant of eye contact
and while seated, [seemed] to be, ‘coming in and out,’ of different states of
orientation and confusion. The mood is euthymic and with odd, bizarre
affect. Denies auditory or visual hallucinations, denies suicidal or homicidal
ideation.’’ According to Amble, on April 6, 2015, Downer further noted: ‘‘In
light of collateral information, past custody records and presentation over
his time in the infirmary, it can be stated with confidence [that the defendant]
does not suffer with a mental illness and is not in acute risk of hurting
himself or others. With the exception of the initial encounter, [the defendant]
has been clear, logical and coherent, manifesting no symptoms of mood or
psychotic disturbance. Informed him he would be discharged and he will
continue to be seen by mental health for supportive intervention with psy-
chotropic intervention to be employed if deemed necessary.’’
   14
      Specifically, Amble asked the defendant, ‘‘[d]id you feel your body was
overtaken by an evil spirit who took control of you and shot the man?’’
(Internal quotation marks omitted.) The defendant responded affirmatively.
When asked to explain, the defendant initially stated that ‘‘something from
the devil’’ had taken control of his body and fired the gun. (Internal quotation
marks omitted.) Upon further probing, the defendant clarified that he per-
ceived himself to be possessed by a demon.
   15
      Evidence pertaining to the possible use of PCP or bath salts is as
follows. The defendant reported to Lovejoy that he had ‘‘experimented with
substances such as cocaine, hallucinogens and PCP’’ but that ‘‘he did not
like the way that he felt after taking the substances and did not continue
[using them].’’ According to Amble, one of the defendant’s friends whom
he interviewed—identified only by the nickname ‘‘Dread’’—claimed that the
defendant’s wife had mentioned to Dread that she had smelled PCP on
the defendant’s breath two weeks before the incident. At this point in the
telephonic interview, the call was disconnected, and Amble’s subsequent
attempts to contact Dread were unsuccessful. As Amble noted, the defen-
dant’s wife denied any awareness of the defendant having used PCP. In
summarizing the defendant’s medical records, Amble also noted that there
was a notation in the department’s records indicating that a urine toxicology
screen performed at Bridgeport Hospital had tested positive for PCP, which,
as Amble recognized, directly contradicted the Bridgeport Hospital records.
In an attempt to resolve this discrepancy, Amble contacted the individual
at the department who had made the notation. According to Amble, she
could not recall why she had made that notation.
   At trial, Amble conceded that the defendant’s behavior around the time
of the shooting could also be consistent with PCP use or with the use of
‘‘bath salts,’’ also known as ‘‘synthetic marijuana.’’ According to Amble,
synthetic marijuana ‘‘has a much more potent . . . psychogenic effect on
individuals [than marijuana],’’ and it is commonly used by people who know
that they are going to be subjected to drug testing because there is not a
readily available, reliable test for it. Ultimately, however, the trial court
found that there was insufficient evidence to conclude that the defendant’s
mental state had been the product of PCP use.
   16
      Regarding the ‘‘labor dispute’’ explanation he had given to LaMaine, the
defendant told Amble, ‘‘[i]t was like I was a mechanic and this was a labor
dispute.’’ (Internal quotation marks omitted.) When asked what was specifi-
cally in his mind at the time of the offense, he responded, ‘‘I don’t know where
[this explanation] came from and why.’’ (Internal quotation marks omitted.)
   17
      In discussing its rejection of the experts’ opinions, the court observed
that ‘‘their testimony and . . . reports show at least as much divergence
as they do uniformity in the basis for their opinions.’’ The defendant argues
that ‘‘this observation does not justify rejecting both experts’ conclusions.’’
We conclude that this claim is inadequately briefed. ‘‘We are not required
to review issues that have been improperly presented to this court through
an inadequate brief. . . . Analysis, rather than mere abstract assertion, is
required in order to avoid abandoning an issue by failure to brief the issue
properly.’’ (Internal quotation marks omitted.) State v. Fowler, 178 Conn.
App. 332, 345, 175 A.3d 76 (2017), cert. denied, 327 Conn. 999, 176 A.3d 556
(2018). The defendant devotes less than one page of his brief to his claim,
provides no legal authority to support it, and fails to adequately explicate
the basis for it. See id., 344–45, and cases cited therein. Accordingly, we
decline to address this claim.
   18
      The defendant argues that the court’s ultimate conclusion that his mental
illness did not diminish his ability to control his behavior is not reasonably
supported by the evidence. More specifically, the defendant contends that
this conclusion is not logically supported by the court’s subsidiary findings
of fact—namely, that he greeted and exchanged pleasantries with the con-
struction workers, made overtures for a job, and behaved appropriately
during the police interview—because these findings are not necessarily
inconsistent with a conclusion that the defendant was legally insane. In
other words, the defendant’s position appears to be that, in order to reason-
ably infer that he was legally sane from circumstantial evidence of his state
of mind, such evidence must be so strong as to exclude every other possible
inference. This argument plainly lacks merit, as it contravenes the well-
established principle that ‘‘[p]roof of a material fact by inference from
circumstantial evidence need not be so conclusive as to exclude every other
hypothesis.’’ (Internal quotation marks omitted.) State v. Berthiaume, 171
Conn. App. 436, 444, 157 A.3d 681, cert. denied, 325 Conn. 926, 169 A.3d
231, cert. denied, 138 S. Ct. 403, 199 L. Ed. 2d 296 (2017).
   19
      See footnote 3 of this opinion.
   20
      Relying on our Supreme Court’s decision in Lapointe v. Commissioner
of Correction, 316 Conn. 225, 112 A.3d 1 (2015), the defendant argues in
the alternative that a ‘‘reviewing court may assess the reasonableness of a
trial court’s decision regarding an expert’s opinion when it is based not on
demeanor but on the foundation of the opinions and the factual record’’
and that, therefore, ‘‘this court is not bound to defer to the [trial court’s]
rejection of the [opinions of the] experts . . . .’’ As explained in footnote
22 of this opinion, the de novo review sanctioned in Lapointe is limited to
factually similar cases involving a trial court’s predictive assessment of the
credibility of expert testimony. This is not such a case.
   21
      LaMaine also testified that the defendant had stated that he was
employed as a mechanic by a company called ‘‘AA.’’ There was no evidence
presented at trial to indicate that the defendant had ever worked as a
mechanic or for a company called ‘‘AA,’’ which fact the defendant cites on
appeal as an indication of his delusional thinking at the time of the shooting.
The only mention of ‘‘AA’’ in the record is in Lovejoy’s written evaluation.
The defendant reported to Lovejoy that, on the night before the shooting,
he had been placing pages from a phone book into neighbors’ mailboxes
in the belief that the pages represented messages. According to Lovejoy,
the defendant believed that one of these messages related to ‘‘AA Automo-
tive.’’ As the defendant appears to suggest, this evidence reasonably might
be construed to support the defendant’s contention that he was delusional
at the time of the shooting. The trial court, however, evidently did not find
this evidence to be so strong as to preclude its finding that the defendant’s
actions were motivated by nonpsychiatric factors. Accordingly, to the extent
the defendant is arguing that this evidence renders the court’s finding clearly
erroneous, we disagree.
   22
      The defendant appears to argue that we may review this finding de
novo because ‘‘[t]here was no live witness whose credibility could only be
assessed by the fact finder,’’ and that, therefore, this court is in as good a
position as the trial court to assess the defendant’s demeanor during the
interview. For this proposition, the defendant relies on our Supreme Court’s
decision in Lapointe v. Commissioner of Correction, supra, 316 Conn. 225.
We are not persuaded.
   In Lapointe, the habeas court was tasked with evaluating the materiality
of a petitioner’s claims under Brady v. Maryland, 373 U.S. 83, 83 S. Ct.
1194, 10 L. Ed. 2d 215 (1963), and Strickland v. Washington, 466 U.S. 668,
104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984). Lapointe v. Commissioner of
Correction, supra, 316 Conn. 266–67. Our Supreme Court applied de novo
review when assessing the habeas court’s determination ‘‘that the testimony
of the petitioner’s experts, when viewed in light of [the respondent’s expert’s]
testimony, was not sufficiently credible to give rise to a reasonable probabil-
ity of a different result at the original trial . . . .’’ Id., 267. Our Supreme
Court concluded that the ‘‘habeas court’s assessment of the testimony of
[the petitioner’s experts] was not predicated on their demeanor or conduct
on the witness stand, nor was it related to anything else that would reflect
adversely on their credibility, such as untruthfulness, bias, poor memory or
substandard powers of observation. That assessment also was not dependent
on any underlying factual findings requiring the trial court’s firsthand obser-
vation and determination of the credibility or reliability of other witnesses.
Rather, the . . . habeas court rejected the opinions of [the petitioner’s
experts] solely because, in its view, those opinions lacked an adequate
foundation, first, because they were premised on facts that were contrary
to the record in the case, as reported by [the respondent’s expert], and,
second, because the court did not credit the scientific underpinnings of
those opinions. In such circumstances, when the habeas court’s assessment
of the expert testimony has nothing to do with the personal credibility of
the expert witness but instead is based entirely on the court’s evaluation
of the foundational soundness of the witness’ professional opinion, this
court is as well situated as the habeas court to assess that testimony for
Brady purposes.’’ Id., 268–69. Accordingly, the court saw no reason to defer
to the habeas court’s assessment of the materiality of the expert testimony.
Id., 272.
    Importantly, however, our Supreme Court was careful to emphasize that
‘‘[its] conclusion . . . [was] limited to the kind of fact-finding that is impli-
cated in the Brady context.’’ Id., 272 n.42. That is to say, its conclusion
was limited to a habeas court’s ‘‘predictive or probabilistic judgment as to
whether the original jury reasonably might have credited the testimony of
the petitioner’s experts’’; id., 272; as opposed to a ‘‘trial court’s findings with
respect to the underlying historical facts . . . .’’ (Internal quotation marks
omitted.) Id., 273 n.43. As the court explained, ‘‘a habeas court’s credibility
determination [in the context of a Brady claim] is not an ‘absolute’ finding,
as the factual findings of the ultimate finder of fact are, but merely is a
threshold evidentiary assessment required for the purpose of determining
whether the ultimate finder of fact reasonably could credit the evidence
. . . .’’ Id., 272 n.42.
    The present case clearly is not one of the rare cases for which Lapointe
requires de novo review. See id., 307 (‘‘only in the rare case that a litigant
can establish that his case is materially similar to [that in Lapointe] will he
be entitled to de novo review of the lower court’s materiality determination’’).
In the present case, the court heard testimony from Detective Ortiz regarding
his interview of the defendant, reviewed the video recording made of that
interview, and, on the basis of this evidence, made an ‘‘absolute finding’’
regarding the defendant’s conduct and demeanor during the interview. (Inter-
nal quotation marks omitted.) See id., 272 n.42. Thus, the court’s factual
finding does not constitute the sort of predictive or probabilistic judgment
at issue in Lapointe, and, consequently, the defendant’s reliance on Lapointe
in unavailing. We therefore limit our review to whether that finding is clearly
erroneous. See State v. Smith, 107 Conn. App. 666, 675, 946 A.2d 319
(reviewing for clear error trial court’s finding that photographs included
in array all matched description of victim’s attacker and that defendant’s
photograph did not stand out from all other photographs in such manner
as to influence victim’s identification), cert. denied, 288 Conn. 902, 952 A.2d
811 (2008).
    23
       General Statutes § 17a-593 (c) provides: ‘‘If reasonable cause exists to
believe that the acquittee remains a person with psychiatric disabilities or
a person with intellectual disability to the extent that his discharge at the
expiration of his maximum term of commitment would constitute a danger
to himself or others, the state’s attorney, at least one hundred thirty-five
days prior to such expiration, may petition the court for an order of continued
commitment of the acquittee.’’